Case: 1:20-cv-05191 Document #: 32-4 Filed: 12/10/20 Page 1 of 8 PageID #:322




                                 EXHIBIT 3
                 Case: 1:20-cv-05191 Document #: 32-4 Filed: 12/10/20 Page 2 of 8 PageID #:323


       Generated on: This page was generated by TSDR on 2020-09-01 14:44:04 EDT
                 Mark: WAYNE FARMS




  US Serial Number: 72456414                                                        Application Filing May 03, 1973
                                                                                                Date:
     US Registration 980466                                                        Registration Date: Mar. 12, 1974
           Number:
             Register: Principal
           Mark Type: Trademark
     TM5 Common Status                                                           LIVE/REGISTRATION/Issued and Active
            Descriptor:
                                                                                 The trademark application has been registered with the Office.


               Status: The registration has been renewed.
         Status Date: Mar. 17, 2014



                                                                   Mark Information
          Mark Literal WAYNE FARMS
           Elements:
 Standard Character No
            Claim:
       Mark Drawing 1 - TYPESET WORD(S) /LETTER(S) /NUMBER(S)
              Type:

                                                      Related Properties Information
 Claimed Ownership 0241385, 0822459 and others
              of US
      Registrations:

                                                                  Goods and Services
Note:
The following symbols indicate that the registrant/owner has amended the goods/services:
        Brackets [..] indicate deleted goods/services;
        Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
        Asterisks *..* identify additional (new) wording in the goods/services.

                  For: [FRESH DRESSED AND FROZEN TURKEYS,] FRESH DRESSED AND FROZEN CHICKENS [, AND FRESH EGGS]
         International 001, 005, 029, 030, 031, 032                                     U.S Class(es): 046 - Primary Class
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
            First Use: Aug. 20, 1965                                               Use in Commerce: Aug. 20, 1965

                                                       Basis Information (Case Level)
            Filed Use: Yes                                                             Currently Use: Yes
            Filed ITU: No                                                               Currently ITU: No
                 Case: 1:20-cv-05191 Document #: 32-4 Filed: 12/10/20 Page 3 of 8 PageID #:324

            Filed 44D: No                                                  Currently 44E: No
            Filed 44E: No                                                 Currently 66A: No
            Filed 66A: No                                            Currently No Basis: No
      Filed No Basis: No

                                               Current Owner(s) Information
          Owner Name: WAYNE FARMS LLC
     Owner Address: 4110 CONTIENTAL DRIVE
                    OAKWOOD, GEORGIA UNITED STATES 30566
   Legal Entity Type: LIMITED LIABILITY COMPANY                          State or Country DELAWARE
                                                                        Where Organized:

                                         Attorney/Correspondence Information
                                                                Attorney of Record
     Attorney Name: David C Brezina                                      Docket Number: 4T09613943
    Attorney Primary chiustm@ladas.net                                    Attorney Email Yes
     Email Address:                                                          Authorized:
                                                                   Correspondent
     Correspondent David C Brezina
     Name/Address: Ladas & Parry LLP
                   224 South Michigan Ave
                   Suite 1600
                   Chicago, ILLINOIS UNITED STATES 60604
                Phone: 312.427.1300                                                  Fax: 312.427.6663
   Correspondent e- chiustm@ladas.net dbrezina@ladas.net                Correspondent e- Yes
              mail:                                                      mail Authorized:
                                                       Domestic Representative - Not Found

                                                       Prosecution History
                                                                                                            Proceeding
   Date              Description
                                                                                                            Number
Jun. 15, 2015      NOTICE OF SUIT
Mar. 17, 2014      NOTICE OF ACCEPTANCE OF SEC. 8 & 9 - E-MAILED
Mar. 17, 2014      REGISTERED AND RENEWED (THIRD RENEWAL - 10 YRS)                                        66607
Mar. 17, 2014      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED                                    66607
Mar. 12, 2014      REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED                                 66607
Mar. 12, 2014      TEAS SECTION 8 & 9 RECEIVED
Mar. 12, 2014      TEAS CHANGE OF CORRESPONDENCE RECEIVED
Mar. 22, 2011      ATTORNEY/DOM.REP.REVOKED AND/OR APPOINTED
Mar. 22, 2011      TEAS REVOKE/APP/CHANGE ADDR OF ATTY/DOM REP RECEIVED
Aug. 22, 2008      CASE FILE IN TICRS
Jan. 10, 2004      REGISTERED AND RENEWED (SECOND RENEWAL - 10 YRS)
Jan. 10, 2004      REGISTERED - SEC. 8 (10-YR) ACCEPTED/SEC. 9 GRANTED
Oct. 22, 2003      REGISTERED - COMBINED SECTION 8 (10-YR) & SEC. 9 FILED
Oct. 22, 2003      TEAS SECTION 8 & 9 RECEIVED
Mar. 16, 1994      REGISTERED AND RENEWED (FIRST RENEWAL - 10 YRS)
Feb. 07, 1994      REGISTERED - SEC. 9 FILED/CHECK RECORD FOR SEC. 8
Aug. 28, 1979      REGISTERED - SEC. 8 (6-YR) ACCEPTED & SEC. 15 ACK.

                                           TM Staff and Location Information
                                                            TM Staff Information - None
                                                                   File Location
   Current Location: GENERIC WEB UPDATE                                 Date in Location: Mar. 17, 2014

                                        Assignment Abstract Of Title Information
            Case: 1:20-cv-05191 Document #: 32-4 Filed: 12/10/20 Page 4 of 8 PageID #:325


 Summary
Total Assignments: 8                                                       Registrant: ALLIED MILLS, INC.

                                                      Assignment 1 of 8

     Conveyance: ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL
      Reel/Frame: 0257/0627                                                     Pages: 6
   Date Recorded: Sep. 16, 1974
       Supporting No Supporting Documents Available
      Documents:
                                                                   Assignor
           Name: ALLIED MILLS, INC.                                   Execution Date: Sep. 10, 1974
 Legal Entity Type: CORPORATION                                      State or Country INDIANA
                                                                    Where Organized:
                                                                   Assignee
           Name: ALLIED MILLS, INC.
 Legal Entity Type: CORPORATION                                      State or Country DELAWARE
                                                                    Where Organized:
         Address: 110 NORTH WACKER DRIVE
                  CHICAGO, ILLINOIS 60606
                                                                Correspondent
   Correspondent COFFEE & SWEENEY
          Name:
   Correspondent TWENTY NORTH WACKER DRIVE
        Address: CHICAGO, IL 60606
                                                      Domestic Representative - Not Found

                                                             Assignment 2 of 8

     Conveyance: ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL
      Reel/Frame: 0407/0411                                                     Pages: 5
   Date Recorded: Jan. 13, 1982
       Supporting No Supporting Documents Available
      Documents:
                                                                   Assignor
           Name: ALLIED MILLS, INC.                                   Execution Date: Jul. 14, 1981
 Legal Entity Type: CORPORATION                                      State or Country DELAWARE
                                                                    Where Organized:
                                                                   Assignee
           Name: CONTINENTAL GRAIN COMPANY
 Legal Entity Type: CORPORATION                                      State or Country DELAWARE
                                                                    Where Organized:
         Address: 277 PARK AVE.
                  NEW YORK, NEW YORK 10172
                                                                Correspondent
   Correspondent CONTINENTAL GRAIN COMPANY
          Name:
   Correspondent 10 SOUTH RIVERSIDE PLAZA
        Address: CHICAGO, IL 60606
                                                      Domestic Representative - Not Found

                                                             Assignment 3 of 8

     Conveyance: CHANGE OF NAME
      Reel/Frame: 1986/0170                                                     Pages: 14
   Date Recorded: Nov. 01, 1999
       Supporting assignment-tm-1986-0170.pdf
      Documents:
           Case: 1:20-cv-05191 Document #: 32-4 Filed: 12/10/20 Page 5 of 8 PageID #:326

                                                              Assignor
          Name: CONTINENTAL GRAIN COMPANY                        Execution Date: Aug. 01, 1999
Legal Entity Type: CORPORATION                                  State or Country DELAWARE
                                                               Where Organized:
                                                              Assignee
          Name: CONTIGROUP COMPANIES, INC.
Legal Entity Type: CORPORATION                                  State or Country DELAWARE
                                                               Where Organized:
        Address: 340 JESSE JEWELL PARKWAY
                 GAINSVILLE, GEORGIA 30501
                                                           Correspondent
  Correspondent LEE, MANN, SMITH ET AL
         Name:
  Correspondent JAMES R. SWEENEY
       Address: P.O. BOX 2786
                CHICAGO, ILLINOIS 60690-2786
                                                 Domestic Representative - Not Found

                                                        Assignment 4 of 8

    Conveyance: SECURITY INTEREST
     Reel/Frame: 2163/0535                                                 Pages: 9
  Date Recorded: Sep. 13, 2000
      Supporting assignment-tm-2163-0535.pdf
     Documents:
                                                              Assignor
          Name: WAYNE FARMS LLC                                  Execution Date: Apr. 28, 2000
Legal Entity Type: LIMITED LIABILITY COMPANIES                  State or Country DELAWARE
                                                               Where Organized:
                                                              Assignee
          Name: COOPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A., NEW YORK BRANCH
Legal Entity Type: COOPERATIVE BANKING ORGANIZATION             State or Country No Place Where Organized Found
                                                               Where Organized:
        Address: 245 PARK AVENUE
                 NEW YORK, NEW YORK 10167
                                                           Correspondent
  Correspondent JENKENS & GILCHRIST, P.C.
         Name:
  Correspondent ANDRE M. SZUWALSKI
       Address: 1445 ROSS AVENUE,
                SUITE 3200
                DALLAS, TX 75202-2799
                                                 Domestic Representative - Not Found

                                                        Assignment 5 of 8

    Conveyance: ASSIGNS THE ENTIRE INTEREST
     Reel/Frame: 2163/0499                                                 Pages: 5
  Date Recorded: Sep. 13, 2000
      Supporting assignment-tm-2163-0499.pdf
     Documents:
                                                              Assignor
          Name: CONTIGROUP COMPANIES, INC.                       Execution Date: May 04, 2000
Legal Entity Type: CORPORATION                                  State or Country DELAWARE
                                                               Where Organized:
                                                              Assignee
          Name: WAYNE FARMS, LLC
Legal Entity Type: LIMITED LIABILITY COMPANY                    State or Country DELAWARE
                                                               Where Organized:
           Case: 1:20-cv-05191 Document #: 32-4 Filed: 12/10/20 Page 6 of 8 PageID #:327

        Address: 340 JESSE JEWELL PARKWAY, SUITE 200
                 GAINESVILLE, GEORGIA 30501
                                                           Correspondent
  Correspondent JENKENS & GILCHRIST, P.C.
         Name:
  Correspondent ANDRE M. SZUWALSKI
       Address: 1445 ROSS AVENUE, STE. 3200
                DALLAS, TX 75202-2799
                                               Domestic Representative - Not Found

                                                         Assignment 6 of 8

    Conveyance: SECURITY INTEREST
     Reel/Frame: 5102/0579                                                 Pages: 9
  Date Recorded: Sep. 03, 2013
      Supporting assignment-tm-5102-0579.pdf
     Documents:
                                                             Assignor
          Name: WAYNE FARMS LLC                                 Execution Date: Aug. 30, 2013
Legal Entity Type: LIMITED LIABILITY COMPANY                   State or Country DELAWARE
                                                              Where Organized:
                                                             Assignee
          Name: , NEW YORK BRANCH, AS ADMINISTRATIVE AGENT" target="_new"> COOPERATIEVE CENTRALE RAIFFEISEN-
                BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
Legal Entity Type: A NEW YORK STATE LICENSED BRANCH OF A       State or Country NETHERLANDS
                   DUTCH BANKING COOPERATIVE                  Where Organized:
        Address: 245 PARK AVENUE
                 37TH FLOOR
                 NEW YORK, NEW YORK 10167
                                                           Correspondent
  Correspondent LASHANA C. JIMMAR
         Name:
  Correspondent GREENBERG TRAURIG, LLP
       Address: 3333 PIEDMONT ROAD, NE, SUITE 2500
                ATLANTA, GA 30305
                                               Domestic Representative - Not Found

                                                         Assignment 7 of 8

    Conveyance: SECURITY INTEREST
     Reel/Frame: 5486/0067                                                 Pages: 8
  Date Recorded: Mar. 26, 2015
      Supporting assignment-tm-5486-0067.pdf
     Documents:
                                                             Assignor
          Name: WAYNE FARMS LLC                                 Execution Date: Mar. 26, 2015
Legal Entity Type: LIMITED LIABILITY COMPANY                   State or Country DELAWARE
                                                              Where Organized:
                                                             Assignee
          Name: , NEW YORK BRANCH, AS ADMINISTRATIVE AGENT" target="_new"> COOPERATIEVE CENTRALE RAIFFEISEN-
                BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
Legal Entity Type: NEW YORK STATE LICENSED BRANCH OF A         State or Country NETHERLANDS
                   DUTCH BANKING COOPERATIVE                  Where Organized:
        Address: 245 PARK AVENUE
                 NEW YORK, NEW YORK 10167
                                                           Correspondent
  Correspondent LASHANA C. JIMMAR, PARALEGAL
         Name:
  Correspondent GREENBERG TRAURIG, LLP
       Address: 3333 PIEDMONT ROAD, NE, SUITE 2500
                ATLANTA, GA 30305
           Case: 1:20-cv-05191 Document #: 32-4 Filed: 12/10/20 Page 7 of 8 PageID #:328

                                               Domestic Representative - Not Found

                                                      Assignment 8 of 8

    Conveyance: SECURITY INTEREST
     Reel/Frame: 6478/0553                                                 Pages: 8
  Date Recorded: Nov. 08, 2018
      Supporting assignment-tm-6478-0553.pdf
     Documents:
                                                             Assignor
          Name: WAYNE FARMS LLC                                 Execution Date: Nov. 08, 2018
Legal Entity Type: LIMITED LIABILITY COMPANY                   State or Country DELAWARE
                                                              Where Organized:
                                                             Assignee
          Name: COOPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS ADMINISTRATIVE AGENT
Legal Entity Type: A NEW YORK STATE LICENSED BRANCH OF A       State or Country NETHERLANDS
                   DUTCH BANKING COOPERATIVE                  Where Organized:
        Address: 245 PARK AVENUE
                 NEW YORK, NEW YORK 10167
                                                           Correspondent
  Correspondent LASHANA C. JIMMAR, PARALEGAL
         Name:
  Correspondent GREENBERG TRAURIG, LLP
       Address: 3333 PIEDMONT ROAD, NE, SUITE 2500
                ATLANTA, GA 30305
                                               Domestic Representative - Not Found
Case: 1:20-cv-05191 Document #: 32-4 Filed: 12/10/20 Page 8 of 8 PageID #:329
